240 Ind. 582 (1960)
167 N.E.2d 469
BALL BROTHERS COMPANY, INC.
v.
REVIEW BOARD OF THE INDIANA EMPLOYMENT SECURITY DIVISION ET AL.
No. 29,922.
Supreme Court of Indiana.
Filed June 6, 1960.
*583 Bracken, DeFur, Voran & Hanley and Marshall E. Hanley, of Muncie, for appellant.
Edwin K. Steers, Attorney General, and Keith Campbell, Deputy Attorney General, for appellee Review Board.
Earl G. Manor, of Muncie, for appellees, Rosa B. Barnes, et al.
ACHOR, J.
The actions herein consolidated for hearing are claims for unemployment benefits under the Indiana Employment Security Act, beginning with § 52-1525, Burns' 1951 Repl. [being Acts 1947, ch. 208, § 101, p. 673.]
This case was transferred from the Appellate Court under provisions of § 4-209, Burns' 1946 Repl. [Acts 1901, ch. 247, § 15, p. 565], wherein a majority of the entire court en banc failed to concur.
As is true in an "appeal" from an order of the Industrial Board or the Public Service Commission, the "appeal" provided by § 52-1557g, Burns' 1951 Repl. [1959 Cum. Supp.], is not an appeal in fact, but is rather a "judicial review" of the decision of the order of the Employment Security Board by the Appellate Court. Therefore, the Appellate Court is the court of exclusive original jurisdictional review in such cases and this court has no jurisdiction to accept transfer under § 4-209, Burns' 1946 Repl. Graver Tank & Mfg. *584 Co. v. Maher (1958), 238 Ind. 226, 229, 150 N.E.2d 254; Sizemore v. Public Service Commission of Ind. (1960), 240 Ind. 513, 167 N.E.2d 343.
This cause is remanded to the Appellate Court, with instructions to continue it to the next term of that court, and, if then, a majority of the judges cannot agree, judgment shall be affirmed under the procedure and in the manner provided in § 2-3232, Burns' 1946 Repl. [being Acts 1881 (Spec. Sess.), ch. 38, § 654, p. 240]. Graver Tank & Mfg. Co. v. Maher, supra.
Jackson, C.J., Arterburn, Bobbitt and Landis, JJ., concur.
NOTE.  Reported in 167 N.E.2d 469.